EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Slate on 8/5/2021.

The application has been amended as follows: 
Paragraph 38 of the specification, line 2: after “a base surface” delete “78” and insert --68--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 6-8, numerals 222 and 224 should be flipped.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16: The prior art, taken alone or in combination, fails to teach that the at least one ceramic casting core molds an adjacent portion of at least one of the pressure side and the suction side spanwise inboard of the base surface; in combination with other claimed elements as set forth in claims 1 and 16.

	The closest prior arts are Clum et al. (US 2018/0156045 A1, hereinafter Clum) and Lee et al. (US 7,674,093 B2, hereinafter Lee). Clum teaches all the claimed elements of an air foil (Fig. 3 & 4). Lee teaches forming a shell and casting (Fig. 2) and for at least a first tip pocket, the at least one ceramic casting core molds the base surface and the sidewall surface (A tip core of Fig. 2 forms the tip pocket of Fig. 1.).
	However, the combination of reference does not teach or suggest that the at least one ceramic casting core molds an adjacent portion of at least one of the pressure side and the suction side spanwise inboard of the base surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/5/2021